1 F.3d 1233
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William A. MACGUIRE, Plaintiff-Appellant,v.W. Scott STREET, III, Defendant-Appellee.
No. 93-1574.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.  Robert R. Merhige, Jr., Senior District Judge.  (CA-93-329-3)
William A. MacGuire, Appellant Pro Se.
Lee Melchor, Office of the Attorney General of Virginia, Richmond, Virginia, for Appellee.
E.D.Va.
DISMISSED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
OPINION
PER CURIAM:


1
William A. MacGuire, a Virginia resident, filed a complaint in federal court seeking to compel the Virginia Board of Bar Examiners to allow him to take the bar examination.  MacGuire also moved for a temporary restraining order compelling the Defendant to accept his untimely bar application.  The district court denied the motion and the underlying claim.


2
Because federal courts are without jurisdiction to review the final judgment of a state court in a particular case, MacGuire's complaint was properly dismissed.  See District of Columbia Court of Appeals v. Feldman, 460 U.S. 462, 482-87 (1983) (federal courts cannot review particular denials of bar admission, but only general attacks on the constitutionality of a bar rule);  Cf. Nordgren v. Hafter, 789 F.2d 334, 336 (5th Cir. 1986) (court is without jurisdiction to review specific denial of bar admission because bar examiners are delegates of state supreme court).  The district court's denial of the motion for a temporary restraining order is not appealable absent exceptional circumstances not present in this action.  Virginia v. Tenneco, Inc., 538 F.2d 1026, 1029-30 (4th Cir. 1976); Drudge v. McKernon, 482 F.2d 1375, 1376 (4th Cir. 1973).  Therefore, we deny leave to proceed in forma pauperis and dismiss the appeal.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

DISMISSED